UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6666



BANORO GARRETT,

                                              Plaintiff - Appellant,

          versus


T. R. WOODS; M.      FERRELL;   SMITH;   NORFOLK
SHERIFF’S OFFICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-776-2)


Submitted:   June 26, 2002                   Decided:   July 16, 2002


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Banoro Garrett, Appellant Pro Se.      Samuel Lawrence Dumville,
Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Banoro Garrett appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.                 We

have reviewed the record and the district court’s opinion and find

no reversible error.         Accordingly, we affirm on the reasoning of

the   district    court,     but   modify   the   district     court’s    order

dismissing Garrett’s claim against Smith to reflect a dismissal

without prejudice.       Garrett v. Woods, No. CA-01-776-2 (E.D. Va.

Apr. 22, 2002).        We deny Garrett’s motion for a transcript at

government expense, and we dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented       in   the

materials     before   the    court   and   argument   would    not   aid     the

decisional process.




                                                                      AFFIRMED




                                       2